DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Withdrawn
In light of Applicant’s amendments and remarks, the previous rejections of claims 3, 5, 8, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.


ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a footrest designed to support a squatting position during seated-position toilet use comprising two base sections B and B' that are, under normal conditions of use, in contact with a supporting surface and two foot- support sections S and S' adjacent to said base sections characterized in that S and S' have an outer surface that is at least partially inclined downwards in the longitudinal extension direction towards said base sections B and B' wherein the longitudinal extension direction runs from the base section B towards foot support sections S and S' and then towards base section B', wherein the downwards inclined outer surfaces of foot-support sections S and S' are curved downwards in the longitudinal extension direction towards said base sections B and B'.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wells (US Patent No. 5,028,024) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a footrest designed to support a squatting position during seated-position toilet use comprising two base sections B and B’ that are, under normal conditions of use, in contact with a supporting surface and two foot-support sections S and S' adjacent to said base sections characterized in that Sand S' have an outer surface that is at least partially inclined downwards in the longitudinal extension direction towards said base sections B and B'.
Nethercott (US Patent Publication No. 2019/0150682), is analogous because it discloses footrest which is capable of being flipped and stored next to a western style toilet.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.